Citation Nr: 1104780	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-27 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scar residuals.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  There is no medical evidence of current hearing loss 
disability of the right ear, as defined by 38 C.F.R. § 3.385.

2.  With resolution of the doubt in favor of the Veteran, the 
Veteran's hearing loss of the left ear is due to his period of 
active duty.

2.  With resolution of the doubt in favor of the Veteran, the 
Veteran's tinnitus is due to his period of active duty.  

3.  With resolution of the doubt in favor of the Veteran, the 
Veteran's scar was incurred during his period of active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2010). 



2.  The criteria for service connection for left ear hearing loss 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010). 

3.  The criteria for service connection for bilateral tinnitus 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for service connection for scar residuals are 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Service connection claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Bilateral hearing loss and tinnitus

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his exposure to loud noises during his active 
military service.  His DD 214 reflects that his military 
occupational specialty was field artillery crewman.  

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 
C.F.R. § 3.385.  Alternatively, a hearing loss disability can be 
established by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech recognition 
scores under the Maryland CNC Test at less than 94 percent.  38 
C.F.R. § 3.385.

The Veteran's March 1968 enlistment audiogram showed the 
following results:



500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
-5
-5
-5
0
Left
-5
-5
15
15

The Veteran's service treatment records are negative for any 
complaints or treatment for hearing loss or tinnitus.

On the Veteran's February 1970 report of medical history at the 
time of discharge, the Veteran noted having or ever having had 
hearing loss.  He specified a loss of hearing in his right ear.  
An audiogram conducted at that time showed the following results:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
15
15
15
15
Left
15
15
15
15

In May 1970, the Veteran certified that there was no change in 
his medical condition since his last separation examination in 
February 1970.

The Veteran was afforded a VA examination to assess his hearing 
loss and tinnitus in January 2006.  The Veteran complained of 
ringing in the ears and difficulty hearing, particularly in 
crowds.  The examiner noted a positive history of military noise 
exposure being present around artillery and explosions.  

The Veteran underwent an audiometric examination at that time.  
The results of that examination, in puretone thresholds, are as 
follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
10
15
20
20
Left
5
15
20
45
50

The average puretone thresholds are 16.25 decibels in the right 
ear and 32.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the right 
ear and of 92 percent in the left ear.

The Veteran's right ear hearing loss is not severe enough to be 
considered to be a disability under 38 C.F.R. § 3.385.  The 
medical evidence does not show that the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Where the medical evidence establishes that a Veteran 
does not currently have a disorder for which service connection 
is sought, service connection for that disorder is not authorized 
under the statues governing Veterans' benefits. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the claim for service 
connection for right ear hearing loss must be denied.  

The Veteran's left ear hearing loss qualifies a hearing 
disability under 38 C.F.R. § 3.385.

The examiner opined that it at least as likely as not that the 
Veteran's hearing loss and tinnitus were due to service, as well 
as his occupational noise exposure.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected occurrence 
and a service-connected occurrence in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Because the examiner cannot separate the effects of the 
occupational noise exposure from the effects of the in-service 
incurrence of noise exposure, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt), dictates that all 
signs and symptoms be attributed to the service-connected 
disorder.  Id.  Accordingly, with resolution of the doubt in 
favor of the Veteran, his left ear hearing loss and bilateral 
tinnitus are etiologically related to service and those claims 
are granted.

Scar residuals

The Veteran alleges that he had a tumor removed during service 
and has a scar as a result.  With resolution of the doubt in 
favor of the Veteran, the Board finds that the Veteran's scar was 
incurred during his period of active duty.  Therefore, the 
Veteran's claim is granted.  

The Veteran's enlistment report of medical history is negative 
for any tumors.  A clinical evaluation found no scars at that 
time.  In the Veteran's report of medical history at the time of 
separation, the Veteran noted affirmatively that he has or ever 
had a tumor, growth, cyst, or cancer.  The Veteran also responded 
that he had, or had been advised to have, an operation.  In the 
notes section, the Veteran specified that he had a growth 
removed.  

The Veteran also submitted letters dated in October 1968, which 
he wrote during service to his wife and parents.  In these 
letters, he discusses having stitches and their removal on 
October 3, 1968.  

The Veteran is competent to provide evidence that he currently 
has a scar, which is capable of lay observation, McCartt v. West, 
12 Vet. App. 164 (1999).  There can be no doubt that further 
medical inquiry could be undertaken with a view towards 
development of the claim.  However, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's current scar and an incident of 
service, and the record reflects competent, persuasive evidence 
of such a nexus, the Board finds the evidence is in approximate 
balance as to service connection.  Accordingly, the Veteran's 
claim for service connection for scar residuals is granted.  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a scar is granted.  



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


